The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon a guilty plea of robbery in the first degree (Penal Law § 160.15 [4]), and was sentenced to a determinate term of imprisonment of eight years and five years postrelease supervision. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). However, upon our review of the record we conclude that a nonfrivolous issue exists as to whether defendant’s waiver of the right to appeal was valid. Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Supreme Court, Monroe County, Francis A. Affronti, J. — Robbery, 1st Degree). Present — Scudder, EJ., Smith, Fahey and Sconiers, JJ.